NOTE: This order is nonprecedential
United States Court of A11peaIs
for the Federal Circuit
COGNEX CORPORATION AND COGNEX
TECHNOLOGY & INVESTMENT CORPORATION,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND `
MVTEC SOFTWARE GMBH AND MVTEC,‘ LLC,
Interuen0rs.
2011-1098
On appeal from the United States Internati0na1 Trade
C0mmissi0n in Investigati0n N0. 337-TA-680.
ON MOTION
ORDER
The United States Internati0na1 Trade C0mn1issi0n
and MVTec S0ftwa1‘e GmbH, et a1. (MVTec) move for a 40-
day extension of tirne, until August 3, 2011, to file their
briefs C0gnex C0rp0rati0n, et a1. oppose MVTec reply.

COGNEX CORP V. ITC
CC.
S
Up0n consideration thereof,
IT ls ORDERED THA'1':
The motion is granted
JUN 1 5 2011
Date
Steven M. Bauer, Esq.
C1int A. Ge1'd.ine, Esq.
Matthew B. L0wrie, Esq.
2
FoR THE CoURT
/s/ J an Horba1y
J an Horba1y
C1erk
“ FELED
s.s. cover or A:>P£ALs ron
ms FEnERAL c1Rcun
.)uN 15 2011
.IAN HORB~ALY
' CLFM
tv